Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-19-2005

Mensah v. Natl Crime Info Ctr
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1872




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Mensah v. Natl Crime Info Ctr" (2005). 2005 Decisions. Paper 816.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/816


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-211                                               NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                   NO. 05-1872
                                ________________

                             CAROLYN R. MENSAH,

                                          Appellant

                                            v.

                        UNITED STATES DEPARTMENT
                        OF JUSTICE, NATIONAL CRIME
                           INFORMATION CENTER*

                      (*Amended per Clerk's Order of 3/30/05)
                    ____________________________________

                  On Appeal From the United States District Court
                      For the Eastern District of Pennsylvania
                             (D.C. Civ. No. 05-01101)
                      District Judge: Honorable Marvin Katz
                  _______________________________________


          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                   April 28, 2005

                Before: ROTH, BARRY and SMITH, Circuit Judges

                               (Filed :July 19, 2005)
                            _______________________

                                    OPINION
                            _______________________

PER CURIAM

     Carolyn R. Mensah, proceeding pro se and in forma pauperis, filed suit against the
United States Department of Justice National Crime Information Center, seeking to

expunge any derogatory information or criminal record allegedly improperly registered

under her name and the names of her sons. She claimed that, as a result of incorrect

information recorded in the National Crime Information Center, the FBI and other agents

of the government put her and her sons under surveillance, framed them for crimes they

did not commit, and forced them to commit sex acts on Osprey pilots and others. She

also alleged that she and her family members have suffered grievous harm from FBI-

controlled lasers and radio waves. In her complaint, and apparently included by reference

on forms for a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 that she

filed at the same time as her complaint, Mensah also contended that her older son, either

as a cat or as a person, has been detained in an undisclosed location by an FBI agent

named O’Malley.

       The District Court dismissed Mensah’s action as frivolous. Mensah appeals.

       We agree with the District Court that Mensah’s claims against the National Crime

Information Center are clearly baseless.1 Denton v. Hernandez, 504 U.S. 25, 32-3 (1992).

Her appeal, therefore, must be dismissed. See 28 U.S.C. § 1915(e)(2)(B)(i) (2005).




  1
   She has waived any claims against an FBI agent named O’Malley by asserting that the
National Crime Information Center was the sole defendant in her District Court suit.